UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7250



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC DEWON BRITT, a/k/a Anthony Gerard Wilson,
a/k/a E,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-96-208, CA-99-778-2)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Dewon Britt, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Dewon Britt seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 1999) motion.      We

dismiss the appeal for lack of jurisdiction because Britt’s notice

of appeal was not timely filed.

     When the United States is a party to a civil case, parties are

accorded sixty days after the entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).   This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on July

2, 1999.   Britt’s notice of appeal was filed on September 1, 1999.*

Because Britt failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny a cer-

tificate of appealability and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                        DISMISSED




                                  3